Order Issued November 9, 2012




                                               In The




                                        No. 05-11-00451-CV


                                  JULIAN AYMETT, Appellant

                                                 V.

                        CITIBANK (SOUTH DAKOTA), N.A., Appellee


                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-04983-I


                                           ORDER
        The Court has before it appellee Citibank (South Dakota), N.A.’s November 9, 2012

unopposed motion to reset oral argument scheduled for 9:00 a.m., November 13, 2012. The Court

GRANTS the motion to reset oral argument. The appeal will be rescheduled in due course for

submission, and the parties will be notified of the resetting.




                                                       ROBERT M. FILLMORE
                                                       PRESIDING JUSTICE